DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In re claim 1, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0308750. The improvement comprises that the first contact plug is separated from the first gate spacer.
	In re claim 9, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0308750. The improvement comprises that a gate spacer is in contact with a sidewall of the contact plug.
	In re claim 15, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2018/0308750. The improvement comprises forming first and second dielectric masks over the first and second conductive caps, respectively; etching the first and second dielectric masks, such that an opening is formed in the first dielectric mask, and an entirety of the second dielectric mask is removed from the second conductive cap; and the first contact plug is formed in the opening of the first dielectric mask.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 11, 2021



/HSIEN MING LEE/